RYDER, Judge.
Appellant’s sole assignment of error is that the trial court erred in denying his motion for a new trial. However, he has failed to provide this court with a transcript of the hearing on that motion. Consequently, since we must presume that a trial court’s order is correct unless the record otherwise demonstrates, we affirm appellant’s conviction. Abascal v. State, 345 So.2d 397 (Fla. 3d DCA 1977); Savage v. State, 156 So.2d 566 (Fla. 1st DCA 1963).
BOARDMAN, C. J., and DANAHY, J., concur.